El Juez Asociado Señor Pérez Pimentel
emitió la opinión del Tribunal.
En 15 de abril de 1957 se firmó un convenio colectivo entre la Autoridad Metropolitana de Autobuses, que en ade-lante llamaremos la “Autoridad” y la Unión de Trabajado-res del Transporte y Ramas Anexas, Inc., que en adelante llamaremos “La Unión”. El Artículo XY, inciso D de dicho convenio disponía en lo pertinente que si “un obrero se *701ausenta, bien sea con licencia sin sueldo o por voluntad propia sin previa autorización y que se determina mediante investigación hecha por ,1a Autoridad y la Unión, que está desempeñando labores compensadas en cualquier otro tra-bajo ajeno a la Autoridad será motivo para separarlo de su empleo.”
Un día del mes de septiembre de 1958 el mecánico Francisco Cuadrado, afiliado a la Unión, se ausentó sin permiso de su trabajo y luego de practicarse una investigación por un representante de la Unión y otro de la Autoridad se de-terminó que en dicho día Cuadrado desempeño labores com-pensadas para el Hipódromo El Comandante en horas que debía trabajar para la Autoridad. Por carta del 25 de sep-tiembre de 1958, la Autoridad despidió por ese motivo de su empleo a Cuadrado.
Al recibir dicha carta Cuadrado se entrevistó con el se-ñor Félix G. Martí, Jefe de Personal de la Autoridad para preguntarle si su caso podía llevarse ante el Comité de Que-jas y Agravios, contestándole éste en la negativa. Sin embargo, Cuadrado no utilizó los servicios de la Unión hasta mucho tiempo después, según veremos más adelante.
Para la fecha de su despido Cuadrado era uno de los líderes de un movimiento disidente dentro dé la Unión. En octubre 6 de 1958, Cuadrado llevó su caso ante la Junta de Relaciones del Trabajo de Puerto Rico a través de otra unión denominada “Unión de Choferes y Mecánicos y Ra-mas Anexas de San Juan”. Esta Unión radicó un cargo contra la Autoridad (denominada entonces “Compañía Me-tropolitana de Autobuses, Inc.”) imputándole haber vio-lado la Ley en su Art. 8, Sec. 1, Incisos (a) y (c) por haber discriminado con la tenencia de empleo de Francisco Cuadrado “al despedirlo de su trabajo por motivo de sus actividades gremiales en favor de la Unión de Choferes y Mecánicos y Ramas Anexas de San Juan”. (1) Sin embargo *702este cargo fue retirado por Cuadrado, con la aprobación del Presidente de la Junta, el 21 de abril de 1959, o sea, unos seis meses después de haberse radicado.
En 9 de septiembre de 1959, cuando ya había transcu-rrido cerca de un año de su despido, Cuadrado solicitó de la Unión de Trabajadores del Transporte de Puerto Rico y Ra-mas Anexas, Inc., y ésta radicó ante la Junta un cargo de práctica ilícita contra la Autoridad imputándole una viola-ción del Art. 84(1) (f) de la Ley por haber violado desde el 21 de julio de 1959 el convenio colectivo al rehusar reunirse con el Comité de Quejas y Agravios para discutir la “suspensión de empleo y sueldo del obrero Francisco Cua-drado”.
La Junta expidió la querella y nombró un Oficial Exa-minador ante quien se celebraron las vistas correspondien-tes, luego de lo cual dicho Oficial rindió un informe con sus recomendaciones. En el mismo hizo, entre otras, las si-guientes conclusiones de derecho:



“4 — La querellada violó el convenio colectivo que se firmó el 15 de abril de 1957 y q.ue estuvo vigente hasta el 31 de diciembre de 1958, cuando rehusó someter, una vez Francisco Cuadrado lo requirió poco después de ocurrir su separación, al Comité de Quejas y Agravios, el caso de la separación del mis-mo Cuadrado. Por esa actuación la querellada incurrió y está incurriendo en una práctica ilícita de trabajo dentro del signi-ficado del Artículo 8 (1) (f) de la Ley.



“7 — La querellada violó el convenio colectivo, que se firmó el 7 de julio de 1959 y cuya vigencia se extiende desde el 1ro. de enero de 1959 hasta el 31 de diciembre de 1962, cuando re-husó someter, una vez la Unión querellante así lo requirió el 21 de julio de 1959, al Comité de Relaciones Obreras, el' caso de la separación del empleado Francisco Cuadrado. Por esa actuación la querellada incurrió y está incurriendo en una prác-*703tica ilícita de trabajo dentro del significado del Artículo 8 (1) (f) de la Ley.
“8 — A partir del 21 de julio de 1959 el patrono se negó a negociar con la Unión querellante, al no someter al Comité de Relaciones Obreras creado por el convenio colectivo fir-mado el 7 de julio de 1959 y cuya vigencia se extiende desde el 1ro. de enero de 1959 hasta el 31 de diciembre de 1962, por lo que incurrió y está al presente incurriendo en una práctica ilícita dentro del significado del Artículo 8 (1) (d) de la Ley.




(i

“11 — Por su conducta al rehusar negociar el 21 de julio de 1959 y en fechas subsiguientes con la representante exclusiva de sus empleados en una unidad apropiada, a pesar de haber sido requerido a ello, el patrono querellado intervino con, res-tringió a y ejerció coerción sobre o intentó intervenir con, res-tringir a o ejercer coerción sobre sus empleados en el ejercicio de los derechos garantizados por el Artículo 4 de la Ley, por lo cual incurrió y está al presente incurriendo en una práctica ilícita de trabajo dentro del significado del Artículo 8 (1) (a) de la Ley.”
En 16 de septiembre de 1960 la Junta dictó su “Deci-sión y Orden”. Resolvió que Cuadrado por sí o a través de la unión querellante no cumplió con las exigencias pertinen-tes del convenio colectivo vigente al momento de su separa-ción y por consiguiente la Autoridad querellada no incurrió en los actos imputádoles en la querella. Resolvió además que la querellada no violó el convenio colectivo vigente desde el 1ro. de enero de 1959 hasta el 31 de diciembre de 1962 ni tampoco incurrió en una negativa a negociar con la unión querellante según se le imputa en la querella. En armonía con estas determinaciones la Junta desestimó la querella.
El recurrente imputa a la Junta haber cometido los si-guientes errores:
“(1) Al resolver que el Artículo XIII inciso (D) del con-venio colectivo que expiró el 31 de diciembre de 1956, era apli-cable al recurrente Francisco Cuadrado.
“(2) Al resolver que la querellada no violó el convenio co-lectivo que se firmó el 15 de abril de 1957 que estuvo vigente *704desde el primero de enero de 1957 hasta el 31 de diciembre del 1958.
“(3) Al resolver que la querellada no violó el convenio co-lectivo firmado el 7 de julio de 1959, retroactivo al primero de enero de dicho año y que habrá de expirar el 31 de diciembre de 1962.
“(4) Al resolver que la querellada no incurrió en una ne-gativa a negociar con la Unión querellante como se le imputa en la querella; y
“(5) Al desestimar la querella.”
Discutiendo el primer error, el peticionario Cuadrado sostiene que como su caso surgió en el año 1958, no le era aplicable el convenio colectivo que expiraba el 31 de diciem-bre de 1956, ni sus disposiciones procesales. Argumenta que por esta razón el Comité de Quejas y Agravios creado por dicho convenio no tenía jurisdicción sobre su caso. Asimismo alega que como su caso fue resuelto por un repre-sentante de la Unión y otro de la Autoridad no podía lle-varlo ante el referido comité, quedando así huérfano de re-medio alguno a pesar de haberse consagrado en los conve-nios el derecho constitucional del debido procedimiento de ley. Veamos las disposiciones pertinentes de ambos conve-nios.
El convenio firmado entre la Autoridad y la Unión en 15 de abril de 1957 estuvo vigente hasta el 31 de diciembre de 1958. Bajo la vigencia de este convenio ocurrió el des-pido de Cuadrado. En su Artículo XXII dicho convenio dis-ponía lo siguiente:
“ARTICULO XXII
“(Ajuste de Controversia)
“A. El derecho a ser escuchado y a presentar evidencia que estime necesaria para defenderse cuando se le aplican sancio-nes disciplinarias o se formulen cargos que puedan traer con-troversias sobre la forma en que se interpretan y aplican las disposiciones contractuales es reconocido como fundamental para la vida misma de este convenio y el mantenimiento de la paz industrial.
*705“B. Las partes convienen en que las quejas iniciadas entre el obrero individualmente y su supervisor inmediato deben ser discutidas y arregladas entre ambos sin necesidad de procedi-mientos escritos a la mayor brevedad y rigiéndose por los cá-nones reconocidos que aseguren la dignidad para ambas par-tes. Si no llegaren a un acuerdo satisfactorio, la parte que-josa debe llevar el caso ante su representante.
“C. Los representantes de ambas partes entenderán rápi-damente en el ajuste de la controversia suscitada y tratarán de llegar a un acuerdo que tendrá efecto final. Cada represen-tante mantendrá informado a su representado del progreso de los procedimientos y en caso de q.ue no se pongan de acuerdo se lo informará por escrito.
“D. Cuando un caso no sea resuelto, la parte quejosa lo lle-vará en alzada al Comité de Quejas y Agravios según se dis-pone en el Inciso F de este artículo. La decisión, mediante acuerdo del Comité de Quejas y Agravios, será final.
Las partes convienen en que, mientras se establece el re-glamento según se dispone en este mismo inciso, él Comité actual seguirá operando y rigiéndose bajo las normas y disposi-ciones creadas por el convenio que expiraba en diciembre 31 de 1956...” (Énfasis suplido.)
Las partes firmantes no prepararon el reglamento alu-dido en el convenio de 15 de abril de 1957 para regir al Co-mité de Quejas y Agravios en sus funciones. Por lo tanto, en virtud de las disposiciones del segundo párrafo del .in-ciso D antes transcrito, el Comité de Quejas y Agravios se-guía operando y rigiéndose bajo las normas y disposiciones creadas por el convenio que expiraba en diciembre 31 de 1956. Dichas normas y disposiciones estaban consignadas en el Artículo XIII de dicho convenio, que lee así:
“ARTICULO XIII
“(Comité de Quejas y Agravios)
“A. Por la presente se crea un Comité de Quejas y Agra-vios que estará integrado por dos representantes designados por la Autoridad y otros dos designados por la Unión. Ante este Comité podrán apelarse las querellas que surjan en rela-ción con las disposiciones de este convenio y que no hubieran sido resueltas por el representante de la Unión y de la Auto-*706ridad en cada departamento o división. Este Comité tendrá amplios poderes para hacer cualquier investigación según lo creyere conveniente de los casos que se sometan a su conside-ración y para resolver los mismos por mayoría. Si con respecto a cualquier querella no pudiera llegar a un acuerdo, este Co-mité designará por unanimidad un Quinto Miembro y la de-cisión por mayoría del Comité así constituido será obligatoria para las partes. En caso de que los representantes de la Unión y los representantes de la Autoridad no pudieran po-nerse de acuerdo en la selección del Quinto Miembro en los casos de impasse, se sorteará de manera democrática entre las siguientes entidades: Departamento de Justicia, Servicio de Con-ciliación y Arbitraje y el Comisionado del Trabajo o su repre-sentante, a los efectos de que el referido Quinto Miembro pue-da llegar a conclusiones justas y rendir un laudo justo, se le someterá el récord taquigráfico de la vista y cualquier otro documento o evidencia que hayan sido consideradas por el Co-mité o que las partes estimen conveniente. En casos necesa-rios el Quinto Miembro podrá ampliar las investigaciones re-alizadas por el Comité que intervino en la vista en la forma que crea conveniente.
“B. En caso de suspensiones ordenadas por la Autoridad, ésta vendrá obligada a someter la querella ante el Comité de Quejas y Agravios dentro de las setenta y dos (72) horas a partir de la fecha de la suspensión, no contando ni los sábados, ni los domingos, ni los días feriados. ..
“D. Toda querella, queja o agravio excepto las menciona-das en el Inciso ‘B’ que antecede, deberá ser radicada ante el Secretario del Comité de Quejas y Agravios dentro de un pe-ríodo no mayor de una semana después de conocidos los he-chos. Si no fuere radicada dentro de dicho período, la misma quedará automáticamente desestimada.”
El caso de Cuadrado no se regía por las disposiciones de los incisos B, C y D del convenio concertado el 15 de abril de 1957. Para despedir de su empleo al peticionario Cua-drado, la Autoridad siguió el trámite establecido en el Ar-tículo XV de dicho convenio. Se recordará que mediante investigación hecha por la Autoridad y la Unión se deter-minó que Cuadrado estuvo trabajando en labores compen-sadas para el Hipódromo El Comandante, el día en que sin *707autorización se ausentó de su trabajo en la Autoridad. Tal determinación motivó la carta de separación. Sin embargo, si bien puede afirmarse que en la investigación de esos he-chos Cuadrado estuvo representado por la Unión, no es me-nos cietro que no fue oído en relación con dichos hechos. Considerando que el citado Artículo XXII del convenio con-sagra el derecho del obrero “a ser escuchado y a presentar evidencia que estime necesaria para defenderse cuando se le aplican sanciones disciplinarias o se formulen cargos que puedan traer controversias sobre la forma en que se inter-pretan y aplican las disposiciones contractuales”, opinamos que Cuadrado podía llevar el caso de su separación ante el Comité de Quejas y Agravios; pero como este Comité ope-raba y se regía por las normas y disposiciones creadas por el convenio que expiró en diciembre 31 de 1956, Cuadrado debió acogerse a dichas normas y disposiciones. No lo hizo. Se limitó a preguntarle verbalmente al Jefe de Personal de la Autoridad si su caso podía llevarse ante el susodicho Co-mité de Quejas y Agravios recibiendo una contestación ne-gativa. Convenimos con la Junta en que tal actuación de Cuadrado no daba cumplimiento sustancial al Inciso D del convenio que expiró en diciembre 31 de 1956. Su queja o querella, si no estaba conforme con su despido o separación de su empleo, debió radicaría ante, el Secretario de Quejas y Agravios, dentro de la semana después de haber recibido la carta de despido. Conforme dispone el citado inciso D si la queja o querella no fuere radicada dentro de un pe-ríodo no mayor de una semana después de conocidos los he-chos, la misma quedará automáticamente desestimada. Ante la contestación del Jefe de Personal de la Autoridad en el sentido de que su caso no podía llevarse ante el Comité de Quejas y Agravios, Cuadrado pudo solicitar los servicios de a Unión. (2) No lo hizo, y la prueba pasada ante el Ofi-*708eial Examinador, demuestra que la Unión, a pesar de que Cuadrado pertenecía a un movimiento de disidencia gre-mial, estuvo dispuesta a prestarle sus servicios. Pudo tam-bién presentar personalmente su querella al Secretario del Comité de Quejas y Agravios dentro del término señalado en el convenio y tampoco lo hizo.(3) Lejos de eso, el que-rellante utilizó los servicios de otra unión, que no era la re-presentante de los empleados de la Autoridad para radicar un cargo contra ésta ante la Junta por discriminación con la tenencia de su empleo.
Por otro lado, como el querellante fue separado de su empleo mediante el procedimiento que ya hemos descrito, su caso no está cubierto por el inciso B del Artículo XIII del convenio que expiró en 31 de diciembre de 1956 y que cubre el procedimiento a seguirse en caso de suspensiones. Con-forme a dicho inciso en casos de suspensiones ordenadas, por la Autoridad, ésta venía obligada a someter la querella ante el Comité de Quejas y Agravios dentro de las 72 horas a partir de la fecha de suspensión. Esta disposición evitaba la prolongada suspensión de un empleado, sin la pronta in-tervención del Comité de Quejas y Agravios. Pero tratán-dose de un caso de despido o separación, la Autoridad no venía obligada a someter querella ante dicho Comité.
A nuestro juicio la Junta actuó correctamente al resolver que el Artículo XIII, Inciso (d) del convenio colectivo que expiró el 31 de diciembre de 1956 era aplicable al caso del recurrente Cuadrado y al resolver que la querellada no *709violó el convenio colectivo que se firmó en 15 de abril de 1957, con vigencia desde el 1ro. de enero de 1957 hasta el 31 de diciembre de 1958. Los primeros errores no fueron cometidos.
Tampoco incurrió la Junta en el tercer error al resolver que la querellada no violó el convenio colectivo firmado el día 7 de julio de 1959, retroactivo al primero de enero de dicho año y con vigencia hasta el 31 de diciembre de 1962.
Este señalamiento se funda en que la Autoridad quere-llada se negó a reunirse con el Comité de Relaciones Obre-ras (creado en el convenio de 1959) a discutir el caso de Cua-drado cuando la Junta la requirió para ello el 21 de julio de 1959.
Sabemos que el despido de Cuadrado ocurrió durante la vigencia del convenio que expiró el 31 de diciembre de 1958. Sin embargo, la mera expiración del convenio, no liberaría de responsabilidad a la querellada si ella incurrió en una violación de la Ley al negarse a discutir el caso de Cuadrado ante el Comité de Quejas y Agravios. Pero su responsabi-lidad nace de la violación del convenio bajo el cual surgen los hechos. (4) Al convenio firmado en el 1959, no se le dió vigencia retroactiva ni cubría los casos surgidos con ante-rioridad a su vigencia. Por lo tanto la Autoridad no in-curría en una violación del convenio de 1959 al negarse a someter a discusión el caso del querellante, ni por ende, en una violación de la Ley. Esto nos lleva a la consideración del cuarto error.
El nervio de este señalamiento es que la Junta se negó a resolver que la querellada violó el convenio colectivo fir-mado el 7 de julio de 1959 cuando rehusó someter, una vez la Unión querellante así lo requirió el 21 de julio de 1959, al Comité de Relaciones Obreras, el caso de la separación del empleado Francisco Cuadrado. El Oficial Examinador *710lo había resuelto así y en su consecuencia determinó que la querellada había incurrido y estaba incurriendo en una práctica ilícita de trabajo dentro del significado del Art. 8(1) (f) de la Ley. (5) Resolvió además dicho Oficial que él patrono, al negarse a negociar con la Unión al no someter el caso de Cuadrado al Comité de Relaciones Obreras, ha-bía incurrido en una práctica ilícita dentro del significado del Art. 8(1) (d) de la Ley. (6)
 La Junta no estuvo de acuerdo con estas conclusio-nes y las revocó.
La negativa a arbitrár una disputa, según sostiene la Junta, no constituye de por sí una negativa a negociar y por tanto una violación de la Ley. Textron Puerto Rico, 107 N.L.R.B. No. 42 (1953) 33 L.R.R.M. 1194; United Telephone Co. of the West, 112 N.L.R.A. No. 103 (1955) 36 L.R.R.M. 1097. Si al negarse a negociar, el patrono no ac-túa de mala fe no incurre en una violación de la Ley. En este caso la Unión no requirió al patrono para negociar la interpretación de las cláusulas del convenio colectivo. Su requerimiento fue para que se discutiera el caso de Cua-drado y se permitiera a éste presentar prueba en su defensa. Esto lo hizo la Unión cuando ya había transcurrido cerca de un año desde la separación de Cuadrado, o sea, cuando *711ya la queja o querella de Cuadrado, había quedado automá-ticamente desestimada a virtud de las disposiciones del pro-pio convenio bajo el cual surgieron los hechos. En tales circunstancias tenemos que convenir con la Junta en que la querellada no se negó a negociar cuando la Unión quiso que se reabriera el caso de Cuadrado para ser discutido ante el Co-mité de Quejas y Agravios. Cf. United Telephone Co., supra; Consolidated Aircraft Corp., 47 N.L.R.B. 699 (1943) 12 L.R.M.M. 44; Timken Roller Bearing Co. v. N.L.R.B., 161 F.2d 949.

Debe confirmarse la Decisión y Orden de la Junta.


 En 4 de diciembre de 1958 se celebraron elecciones para elegir al representante de los empleados de la Autoridad que lo era entonces *702la Unión de Trabajadores del Transporte de Puerto Rico y Ramas Ane-xas, Inc. Participaron en las elecciones esta Unión y la Unión de Cho-feres y Mecánicos y Ramas Anexas de San Juan, saliendo triunfante la primera.


E1 agente de negociación está en el deber de representar a todos los miembros de la unidad de negociación colectiva. Hughes Tool Company v. N.L.R.B., C.C.A. 5 (1945) 147 F.2d 69.


 Bajo la ley —apunta la recurrida— un patrono tiene derecho a despedir a sus empleados por justa causa, o sin causa alguna incluyendo el mero capricho, siempre y cuando no sea por motivaciones unionales. Labor Board v. Jones & Laughlin, 301 U.S. 1; Luce & Company, S. en C. v. Junta de Relaciones del Trabajo de Puerto Rico, 71 D.P.R. 360. No habiendo motivaciones gremiales en el caso de Cuadrado, su situación de derecho tiene que estar referida exclusivamente a sus derechos bajo el convenio colectivo y ya hemos señalado que fue el propio Cuadrado, quien se colocó fuera de las garantías del convenio al no utilizar los medios para hacer valer sus derechos. Frank Elkouri, How Arbitration Works, The Bureau of National Affairs, Inc., pág. 85.


 Véase Knight Morley Corp., 116 N.L.R.B. No. 6, 38 L.R.R.M. 1194; Textile Workers v. Lincoln Mills of Alabama, 36 L.R.R.M. 2361.


E1 inciso (1) (f) del Art. 8 de la Ley dispone:
“(1) Será práctica ilícita de trabajo el que un patrono, ac-tuando individualmente o concertadamente con otros:
“(/) Viole los términos de un convenio colectivo, incluyendo un acuerdo en el que se comprometa a aceptar un laudo de arbi-traje, esté o no dicho acuerdo incluido en los términos de un convenio colectivo; Disponiéndose, sin embargo, que la Junta po-drá declarar sin lugar cualquier cargo en el cual se alegue una violación de este inciso, si la unión que es parte en el contrato es culpable de una violación en curso del convenio o no ha cum-plido con una orden de la Junta relativa a alguna práctica ilí-cita de trabajo, según lo dispone este subcapítulo.”


E1 apartado (d) del inciso (1) del Art. 8 dispone:
“(d) Rehúse negociar colectivamente con el representante de una mayoría de sus empleados en una unidad apropiada de ne-gociación colectiva, sujeto a las disposiciones de la see. 66 de este título. (29 L.P.R.A. see. 69.)